     Case 2:18-cv-00500-WBS-JDP Document 66 Filed 01/12/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SACRAMENTO METROPOLITAN                            Case No. 2:18-cv-00500-WBS JDP
      CABLE TELEVISION COMMISSION,
12                                                       ORDER (1) SETTING SETTLEMENT
                         Plaintiff,                      CONFERENCE, (2) REQUIRING PERSONAL
13                                                       ATTENDANCE BY CERTAIN
              v.                                         INDIVIDUALS, (3) REQUIRING
14                                                       SETTLEMENT CONFERENCE
      COMCAST CABLE                                      STATEMENT MEETING CERTAIN
15    COMMUNICATIONS MANAGEMENT,                         PARAMETERS, AND (4) SCHEDULING
      LLC,                                               PRE-CONFERENCE DISCUSSION
16
                         Defendant.
17

18
            Magistrate Judge Jeremy D. Peterson will hold a settlement conference by Zoom on
19
     February 24, 2021, at 9:00 a.m. The Zoom settlement conference invitation will be distributed
20
     the week prior. The court expects that the parties will proceed with the settlement conference in
21
     good faith and attempt to resolve all or part of the case. If any party believes that the settlement
22
     conference will not be productive, that party shall so inform the court as far in advance of the
23
     settlement conference as possible. Unless otherwise specifically authorized by the court in
24
     advance of the settlement conference, the following individuals must participate in the settlement
25
     conference: (1) all of the attorney(s) who will try the case; (2) the parties; and (3) individuals with
26
     full authority to negotiate and settle the case, on any terms.
27
             No later than February 10, 2021, each party must submit to Judge Peterson’s chambers at
28
     Case 2:18-cv-00500-WBS-JDP Document 66 Filed 01/12/21 Page 2 of 4


 1   jdporders@caed.uscourts.gov a confidential settlement conference statement. These statements
 2   should neither be filed on the docket nor served on any other party. The statements should be
 3   marked “CONFIDENTIAL” and should state the date and time of the conference. While brevity
 4   is appreciated, each statement must include:
 5             (1) a brief recitation of the facts;
 6             (2) a discussion of the strengths and weaknesses of the case, from your party’s
 7   perspective;
 8             (3) an itemized estimate of your party’s expected costs for further discovery, pretrial, and
 9   trial matters, in specific dollar terms;
10             (4) your best estimate of the probability that plaintiff will obtain a finding of liability
11   should this case proceed to trial, in percentage terms;
12             (5) should this case proceed to trial and defendant be found liable, please provide the
13   following, in specific dollar terms:
14                     (a) a realistic high-end recovery estimate (i.e., realistic best- or worst-case
15   scenario)
16                     (b) a realistic low-end recovery estimate (i.e., realistic worst- or best-case
17   scenario), and
18                     (c) a best estimate of the most likely outcome;
19             (6) a history of settlement discussions, including:
20                     (a) a statement of your expectations for settlement discussions;
21                     (b) a listing of any past and present settlement offers from any party (including all
22   terms);
23                     (c) whether your party would consider making the opening offer or demand, and
24   what that offer might be1;
25             (7) a list of the individuals who will be participating in the settlement conference on your
26   party’s behalf, including each participant’s name and, if appropriate, title; and
27
     1
      Please note that Judge Peterson will consider this response, among others, in evaluating whether
28   proceeding with a settlement conference appears worthwhile.
     Case 2:18-cv-00500-WBS-JDP Document 66 Filed 01/12/21 Page 3 of 4


 1          (8) identification of any related cases or of any other cases that the parties might wish to
 2   discuss at this settlement conference;
 3          (9) a completed worksheet (blank version attached) highlighting your responses to certain
 4   of the above questions.
 5                  In addition, a joint statement quoting the specific proposed language for the
 6   Settlement Agreement and Affidavit including each party’s contentions with respect thereto.
 7          Judge Peterson will hold a short, pre-settlement conference telephone discussion on
 8   February 17, 2021 at 2:00 p.m. (dial-in number: 1-888-557-8511; passcode: 1273468). Only the
 9   lead attorney from each side2 should participate. At Judge Peterson’s discretion, the joint
10   telephonic discussion may be followed by private telephonic discussions between the judge and
11   each party.
12

13
     IT IS SO ORDERED.
14

15   Dated: January 11, 2021
16

17

18

19

20

21

22

23

24

25

26

27
     2
      The court expects that the attorneys participating in the telephone discussion will also
28   participate in the settlement conference.
Case 2:18-cv-00500-WBS-JDP Document 66 Filed 01/12/21 Page 4 of 4


                        Pre-Settlement Worksheet

                                              Please fill in each value below
Additional cost to your party expected
                                          $
for . . . discovery
    . . . pretrial                        $
    . . . trial                           $
Estimated probability of liability
finding                                                                         %
Realistic high-end estimate of recovery
                                          $
by P
Realistic low-end estimate of recovery
                                          $
by P
Best estimate of recovery by P            $
Last offer/demand (if any) previously
                                          $
made by your party
Last offer/demand (if any) previously
                                          $
made by opposing party
Proposed next offer/demand by your
                                          $
party
